EXHIBIT 10.36

FISCAL 2008 DIRECTOR COMPENSATION POLICY

Our non-employee directors, other than Mr. Samuel A. Gradess, our former
Executive Vice President, receive the compensation set forth below for their
service on the Board of Directors. We also reimburse all non-employee directors
for their reasonable out-of-pocket expenses in connection with their service on
the Board of Directors. Directors who are also employed by us do not receive any
additional compensation for their service on the Board of Directors.

BOARD MEMBER COMPENSATION

 

Retainer:    $6,000 per quarter. Board Meeting Attendance:    $1,000 per meeting
(in person or via teleconference). Lead Independent Director Fee:    $35,000 per
year.

COMMITTEE COMPENSATION

 

Standing Committee Retainer:    $2,000 per quarter. Standing Committee
Chairperson Retainer:    $1,500 per quarter.

EQUITY COMPENSATION

 

Upon Initial Appointment or Election to the Board:    1,250 options, which vest
equally over four years on the anniversary of the date of grant. Each
February 1st to All Non-Employee Directors:    $50,000 worth of restricted
stock, subject to repurchase by the Company in the event the recipient ceases to
serve on the Board, with such repurchase right lapsing equally over three years
on the anniversary of the date of grant. Each February 1st to the Lead
Independent Director:    $35,000 worth of restricted stock, subject to
repurchase by the Company in the event the recipient ceases to serve on the
Board, with such repurchase right lapsing equally over three years on the
anniversary of the date of grant. (1)

In lieu of the compensation described above, we pay Samuel A. Gradess $25,000
per fiscal quarter during which he serves on the Board of Directors without
interruption.

 

(1)

Peter Graham, our lead independent director, was granted 9,447 shares of
restricted stock on April 10, 2008 in recognition of his services as lead
independent director during the fiscal years ended January 31, 2007 and 2008,
respectively. Our right of repurchase will lapse with respect to 3,149 of the
granted shares on each of April 10, 2009, 2010 and 2011. The annual grant of
restricted stock to our lead independent director will commence effective
February 1, 2009.